DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 10/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Juan Mijares Reg. No. 79,785 on 11/03/2021. The independent claims have been amended as follows:
1.            (Currently Amended) A method for wireless communication, comprising:
determining, by a first transceiver, a configuration for transmitting ranging signals, the ranging signals transmitted in one or more channels of a plurality of channels in a vehicle-based communication system, the configuration identifying one or more ranging signals, the plurality of channels to be used for transmitting at least one ranging signal of the one or more ranging signals, a data sequence included in each of the ranging signals,  a transmitter identifier associated with the first transceiver, and timing for the one or more ranging signals, wherein the plurality of channels, the data sequence, the transmitter identifier, and the timing are used to identify the one or more ranging signals identified in the  configuration as ranging signals; and
transmitting a configuration transmission including the configuration to a second 
transceiver of a vehicle.

19.          (Currently Amended) A method for wireless communication, comprising:
receiving from a transceiver, at a wireless device of a vehicle, a configuration transmission including signaling identifying a configuration for receiving ranging signals in a vehicle-based communication system, the configuration identifying one or more ranging signals, a plurality of channels to be used for receiving at least one ranging signal of the one or more ranging signals, a data sequence included in each of the ranging signals,  a transmitter identifier associated with the transceiver, and , wherein the plurality of channels, the data sequence, the transmitter identifier, and the timing are used to identify the one or more ranging signals identified in the configuration as ranging signals; and
receiving from the transceiver, based at least in part on the configuration, one or more ranging signal transmissions including the one or more ranging signals on the plurality of channels according to the configuration.
38.          (Currently Amended) A first vehicle for wireless communication, comprising: a processor; a first transceiver; and memory coupled with the processor, wherein the processor is configured to:
determine, by the first transceiver, a configuration for transmitting ranging signals, the ranging signals transmitted in one or more channels of a plurality of channels in a vehicle-based communication system, the configuration identifying one or more ranging signals, the plurality of channels to be used for transmitting at least one ranging signal of the one or more ranging signals, a data sequence included in each of the ranging signals,  a transmitter identifier associated with the first transceiver, and timing for the one or more ranging signals, wherein the plurality of channels, the data sequence, the transmitter identifier, and the timing are used to identify the one or more ranging signals identified in the configuration as ranging signals; and
transmit a configuration transmission including the configuration to a second transceiver at a second vehicle.
56.          (Currently Amended) A first vehicle for wireless communication, comprising: a processor; a first transceiver; and memory coupled with the processor, wherein the processor is configured to:
receive from a second transceiver, at a second vehicle, a configuration transmission including signaling identifying a configuration for receiving ranging signals in a vehicle-based communication system, the configuration identifying one or more ranging signals, a plurality of channels to be used for receiving at least one ranging signal of the one or more ranging signals, a data sequence included in each of the ranging signals,  a transmitter identifier associated with the second transceiver, and timing for the one or more ranging signals, wherein the plurality of channels, the
data sequence, the transmitter identifier, and the timing are used to identify 
the one or more ranging signals identified in the configuration as ranging signals; and
receive from the second transceiver, based at least in part on the configuration, one or more ranging signal transmissions including the one or more ranging signals on the plurality of channels according to the configuration.
75.          (Currently Amended) A non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to:
determine, by a first transceiver, a configuration for transmitting ranging signals, the ranging signals transmitted in one or more channels of a plurality of channels in a vehicle-based communication system, the configuration identifying one or more ranging signals, the plurality of channels to be used for transmitting at least one ranging signal of the one or more ranging signals, a data sequence included in each of the ranging signals,  a transmitter identifier associated with the first transceiver, and timing for the one or more ranging signals, wherein the plurality of channels, the data sequence, the transmitter identifier, and the timing are used to identify the one or more ranging signals identified in the configuration as ranging signals; and
transmit a configuration transmission including the configuration to a second transceiver.
76.          (Currently Amended) A non-transitory computer-readable medium storing code for wireless communication, the code comprising instructions executable by a processor to:
receive, from a transceiver, at a wireless device, a configuration transmission including signaling identifying a configuration for receiving ranging signals in a vehicle-based communication system, the configuration identifying one or more ranging signals, a plurality of channels to be used for receiving at least one ranging signal of the one or more ranging signals, a data sequence included in each of the ranging signals,  a transmitter identifier associated with the transceiver, and timing for the one or more ranging signals, wherein the plurality of channels, the data sequence, the transmitter identifier, and the timing are used to identify the one or more ranging signals identified in the configuration as ranging signals; and
receive, based at least in part on the configuration, one or more ranging signal transmissions including the one or more ranging signals on the plurality of channels 

77.          (Currently Amended) A first vehicle for wireless communication, comprising:
means for determining, by a first transceiver at the first vehicle, a configuration for transmitting ranging signals, the ranging signals transmitted in one or more channels of a plurality of channels in a vehicle-based communication system, the configuration identifying one or more ranging signals, the plurality of channels to be used for transmitting at least one ranging signal of the one or more ranging signals, a data sequence included in each of the ranging signals,  a transmitter identifier associated with the first transceiver, and timing for the one or more ranging signals, wherein the plurality of channels, the data sequence, the transmitter identifier, and the timing are used to identify the one or more ranging signals identified in the configuration as ranging signals; and
means for transmitting a configuration transmission including the configuration to a second transceiver at a second vehicle.
78.          (Currently Amended) A first vehicle for wireless communication, comprising:
means for receiving at a first transceiver at the first vehicle, from a second transceiver at a second vehicle, a configuration transmission including signaling identifying a configuration for receiving ranging signals in a vehicle-based communication system, the configuration identifying one or more ranging signals, a plurality of channels to be used for receiving at least one ranging signal of the one or more ranging signals, a data sequence included in each of the ranging signals,  a transmitter identifier associated with the second transceiver, and timing for the one or more 
ranging signals, wherein the plurality of channels, the data sequence, the transmitter identifier, and the timing are used to identify the one or more ranging signals identified in the configuration as ranging signals; and
means for receiving at the first transceiver, from the second transceiver and based at least in part on the configuration, one or more ranging signal transmissions including the one or more ranging signals on the plurality of channels according to the configuration.

Allowable Subject Matter
Claims 1-78 are allowed.
This communication warrants no examiner’s reason for allowance, as the prosecution and the proposed amendments (suggested by examiner) make evident reasons for allowance, satisfying 


The prior arts made of record, in single or in combination and a comprehensive search of prior arts failed to disclose explicitly the limitations as cited in the independent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/
Primary Examiner, Art Unit 2462